                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC #:
                                          INGA L. PARSONS, ESQ.                        DATE FILED: 1/27/2020
        Admitted to MA NY WY                      Attorney at Law
        Federal Court                           3 Bessom St. No. 234 MEMORANDUM                          ENDORSED
        U.S. Supreme Court                     Marblehead, MA 01945

        January 23, 2020

        BY ECF FILING

        Hon. Gregory H. Woods
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007-1312

        Re: USA v. Depeyster, 19 Cr. 253 (GHW)

        Dear Judge Woods:

        Counsel is in receipt of the Court’s scheduling a hearing on the voir dire questionnaire
        objections for 1 p.m. on January 28, 2020. As this Court may recall, counsel is out of
        town in Wyoming and will not be returning to New York until January 31, 2020.
        Counsel is available by telephone at 1 p.m. on January 28, 2020 or in person any time on
        January 31, 2020. Counseling is returning to Boston the evening of January 29, 2020 but
        has two court appearances in Boston on January 30, 2020.

        Respectfully,

        /s/ Inga L. Parsons

        Inga L. Parsons

        Cc:     All parties of record via ECF




Application granted. The conference scheduled for January 28, 2020 is adjourned to January 31, 2020 at 2 p.m.

The Clerk of Court is directed to terminate the motions pending at Dkt Nos. 72, 74. and 75.

SO ORDERED.
                                                              _____________________________________
Dated: January 27, 2020                                              GREGORY H. WOODS
New York, New York                                                  United States District Judge
